Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/23/2021. 
The following is the status of claims: 
Claims 1, 6-8, 10, and 15-17 have been amended. 
Thus, claims 1-18 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/23/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-18 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 10, the claimed features in
independent claim 1 (and substantially similar independent claim 10):

“receiving a first value of a first field type and a second value of the first field type;
applying a plurality of blurring operations on the first value and the
second value to obtain a first set of blurred values;

determining a first plurality of scores where each score in the first plurality of scores

of the first set of blurred values;

determining a first maximum score from the first plurality of scores where the first maximum score is greater than or equal to other scores of the first plurality of scores determining a second plurality of scores where each score in the second plurality of scores indicates confidence that the first value does not match the second value with knowledge of the first set of blurred values;

determining a second maximum score from second scores where the second maximum score is greater than or equal to other scores from the second plurality of scores;

and
responsive to determining that the first maximum score is greater than the second maximum score, outputting an indication that the first value matches the second value”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.
The closest prior art:
Jagota et al., US Pub. No. 2018/0165281, teaches a system identifies a first number of distinct values stored in a first field by a dataset of records. The system identifies a second number of distinct values stored in a second field by the dataset of records. The system creates a trie from values stored in a field by multiple records, the field corresponding to the first field or the second field, based on comparing the first number to the second number. The system associates a

Jagota et al., US Pub. No. 2013/0166489A1, teaches system and method for associating a character string with one or more defined entities of a contact record. An input character string is received. The string is first evaluated to see if the structure of the string is recognized. If not, then the string is compared to entries in a look up table. If the string format is not recognized, and the string is not found in the look up table, then a posterior probability is calculated for a
set of defined entities over a limited set of string processing features. The result of probabilistic scoring determines which of the defined entities to associate with the character string;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.
In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 6/21/2019, with particular attention to paragraphs 0075-0079; and the examiner also found figures 2A and 2B helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/1/2022